Citation Nr: 1117889	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-27 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to April 1970.  He died in June 2006.  The appellant is his surviving spouse.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 rating decision by the Buffalo, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant was scheduled for a Board Hearing in Washington, D.C. in December 2010.  She failed to appear for that hearing and no good cause was given for such failure to appeal, barring a future hearing.

The record raises the issue of entitlement to nonservice connected death pension benefits at either the housebound or aid and attendance rate.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  


FINDINGS OF FACT

1.   The Veteran died in June 2006.  The death certificate lists the immediate cause of death as probable lung cancer.  No secondary causes were noted.  A post-mortem report lists cardiac arrest as the immediate cause of death.

2.  At the time of his death, the Veteran was not service-connected for any disorder.  

3.  Neither heart disease nor lung cancer were shown in-service or until decades postservice.

4.  There is no competent evidence that either lung cancer or heart disease was related to the Veteran's service.

5.  The Veteran did not serve on the land mass of the Republic of Vietnam, nor did he serve off shore under conditions that involved duty or visitation in the Republic of Vietnam.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

VA's duties to notify and assist require that upon receipt of a complete or substantially complete application for benefits, VA must notify the appellant and his or her representative, if any, of any information, plus any medical evidence or lay evidence, necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform a claimant of any information and evidence not of record (1) necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the appellant is expected to provide.  In fact, proper notice must inform a claimant of: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Further, adequate notice in claims of entitlement to service connection for the cause of a Veteran's death must notify a claimant of (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a dependency and indemnity compensation claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

In the present case, in an August 2006 VA letter the appellant was provided notice of what information VA will seek to provide, and what the appellant was expected to provide.  This letter also provided some of the requisite notice for cause of death claims to include what must be shown to establish such a claim.   

The appellant was provided the additional notice required in a cause of death case in a June 2009 statement of the case.  The claim was thereafter readjudicated in an April 2010 supplemental statement of the case.  Accordingly, the appellant has been provided appropriate notice under the Veterans Claims Assistance Act of 2000.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case is sufficient to cure a timing defect).

Although the RO did not provide notice regarding how VA decides effective dates, this question is rendered moot because of the denial of the underlying claim.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claim would not cause any prejudice to the appellant.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and all relevant, identified post-service records have been obtained.  There is no indication of any missing records for which VA has not made adequate search efforts to date.  The claims file has not been reviewed by a VA examiner to obtain an opinion regard the issue of the cause of the Veteran's death.  The Board finds, however, that the record contains sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  

In September 2009 correspondence the appellant indicated that she wanted a representative to support her in her claim.  In January 2011, a letter was sent to the appellant which included a list of representatives as well as information on how to appoint a representative.  The Board held the issue on appeal in abeyance for 30 days in order to ensure that the appellant had sufficient time to respond.  She did not do so.  Having fulfilled its duty to assist ,the Board now considers the issue on appeal.

The Board finds that all necessary facts have been properly developed in regard to the appellant's claim, and no further assistance is required in order to comply with VA's statutory duty to assist in the development of evidence necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Remanding this case for further VCAA development would result only in additional delay with no benefit to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Laws and Regulations-Cause of Death Claims

The appellant contends that service connection is warranted for the cause of the Veteran's death.  At the time of the Veteran's death, he was not service connected 
for any disability.  

The death certificate lists the immediate cause of the Veteran's death as probable lung cancer.  There was no underlying cause identified.  A post-mortem note reported cardiac arrest as the cause of death.

To establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either the principal (primary) cause of death, or a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to the Veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

As a matter of law, in claims filed after June 9, 1998, a veteran's death shall not be considered to have resulted from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service if it resulted from injury or disease attributable to the use of tobacco products by a Veteran during active service.  38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300. 

Laws and Regulations-Service Connection Generally

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
In order to prevail on the issue of entitlement to service connection for the cause of the Veteran's death there must be medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury that was responsible for death; and competent evidence of a nexus between an in-service injury or disease and death.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

If a veteran served on active duty in the Republic of Vietnam during the Vietnam era (beginning on January 9, 1962 and ending on May 7, 1975), he is presumed to have been exposed to herbicides, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  The last date on which a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam. 38 C.F.R. § 3.307(a)(6)(iii).  The term "service in the Republic of Vietnam" includes service in the waters off shore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

Service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam is not service in the Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A).  VAOPGCPREC 27-97 (July 23, 1997).  For purposes of applying the presumption of exposure to herbicides under 38 C.F.R. § 3.307(a)(6)(iii), the serviceman must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  Further, the Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), which is not the case here.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir 2008).

If a veteran was exposed to a herbicide agent during active military, naval, or air service and develops lung cancer and/or ischemic heart disease postservice, those disorders shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e); 75 Fed.Reg. 53216 (August 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)).

Finally, where the statutory presumptions are inapplicable, the Federal Circuit has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a claimant from establishing service connection with proof of actual direct causation. See Combee v. Brown, 34 F..3d 1039 (Fed. Cir. 1994).

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Veteran served on the USS Newport News as a cook from October 1968 to April 1970.  

The Veteran's service treatment records reveal a normal heart and lungs at his induction examination.  His March 1970 separation examination report also revealed normal lungs and heart.  The Veteran's personnel records note the ports visited by his ship.  While the Veteran's ship provided gunfire support to ground forces, there is no evidence that  the appellant himself served on the land mass of the Republic of Vietnam.

VA treatment records dated in June 1973 noted that the Veteran was admitted to a VA medical center after abnormal chest x-ray findings were found on examination elsewhere.  The Veteran reported being exposed to fumes and chemicals while working in a steel plant.  Examination revealed an abnormal chest ray.  The Veteran was diagnosed with sarcoidosis.  In an August 1973 rating decision, VA denied entitlement to service connection for sarcoidosis.  

February 1992 X-ray reports from private physician Dr. J.L. noted a normal chest x-ray with clear lungs.  July 1992 x-ray reports additionally demonstrated a normal chest.  An October 1995 VA general medical examination noted that the Veteran's lungs were clear and resonant to percussion and auscultation.  

A discharge summary from private facility Mercy Hospital dated in April 1997 noted that the Veteran was treated for anemia.  A chest x-ray was noted as normal.

Treatment notes from the VA medical center dated between March and June 2005 noted that pulmonary opacities were found in the Veteran's lungs.  These were highly suspicious for pulmonary metastasis.  Notably, the Veteran refused any further diagnostic testing for fear of a diagnosis of cancer.

An April 2006 treatment note from the Buffalo VA Medical Center noted that the Veteran had lung neoplasms.  

A June 2006 emergency department note reported that the Veteran was brought to the emergency room in cardiac arrest.  He subsequently was declared dead.

The Veteran's June 2006 death certificate listed the immediate cause of death as "probable lung cancer."  A post mortem document noted that the Veteran had suffered from a cardiac arrest.  

In June 2007, the appellant submitted a document entitled "Viet Nam Statistics" which noted 54 days in port.  The names of the ports were not specifically identified.  The source of the document was also not identified, but it appears to be a page from a "cruise book."

In June 2008, the appellant suggested that the Veteran had lung cancer secondary to exposure to agent orange.  The appellant asserted that Vietnam service was clearly stated in her husband's records in August 2009.  In a December 2009 statement, the appellant stated that before she married the deceased in June 1997, it was established that agent orange was the cause of the Veteran's lung cancer.  She additionally claimed that she had an autopsy performed upon the Veteran's death and that it was determined in writing that he had lung cancer and had suffered a cardiac arrest.  In an April 2010 statement, the appellant provided photos taken in a yearbook of the Veteran's ship, the U.S.S. Newport News.  

The appellant contends that the Veteran's service was etiologically related to the cause of his death.  She specifically asserts that his death was related to exposure to agent orange.

Regarding the claim that the Veteran's probable lung cancer was a result of exposure to agent orange in service, the preponderance of the evidence weighs against such a claim.  As noted, when a Veteran served on active duty in the Republic of Vietnam during the Vietnam era, he is presumed to have been exposed to herbicides.  In this case, the Veteran's personnel records show absolutely no evidence that he was in the Republic of Vietnam.  Exposure cannot be presumed as the Veteran's personnel file lists all of the ports of call by his ship and no Vietnamese port is listed.  There is no evidence that demonstrates that the Veteran set foot in the Republic of Vietnam while he served on active duty.  Further, the Veteran, is not shown to have had duty or visitation, or service in inland waters, in the Republic of Vietnam during his period of active military service.  The information in the record reflects "blue water service" offshore of Vietnam.  Without sufficient evidence of service in the Republic of Vietnam, the presumptive provisions pertaining to exposure to herbicide agents, such as agent orange, do not lead to an award of service connection.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Where a presumption of exposure does not exist, service connection can still be established if actual exposure to agent orange is shown and such exposure is related to a disorder.  In this case, however, no such exposure is demonstrated.  The Board finds, however, that there is no evidence supporting a finding that direct service connection is warranted for lung cancer.  The Veteran's service treatment records are silent as to any respiratory  or heart disorders whatsoever.  Indeed, as noted, they showed normal lungs  and a normal heart upon separation.  

The evidence shows that the Veteran died due to a fatal cardiac arrest and lung cancer.  Neither the Veteran's death certificate nor any of the available medical evidence provides any etiological relation between his service and either of these disorders.  In fact, the only link made between the Veteran's lung cancer and his service is made by the appellant.  

As a lay person, the appellant is competent to report on that which she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of the etiology of the cause of the Veteran's death goes beyond a simple and immediately observable cause-and-effect relationship, she is not competent to render an opinion of etiology of the Veteran's death in this particular case.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Further, the appellant's conclusions are inconsistent with the medical evidence.  The death certificate notes that the Veteran died of probable lung cancer.  Post-mortem notes also state that the Veteran suffered cardiac arrest prior to his death, however neither of these disorders have been attributed to service any time by a medical professional.  Indeed, the Veteran was found to have clear lungs for decades after his service with the first evidence of a lung disorder in 2005, some 35 years after his separation from active duty.  Therefore  the medical evidence does not demonstrate that these disorders are related to service.  Hence, the Board finds that the Veteran's death was not related in any way to his service.  

As the evidence preponderates against finding a link between the cause of the Veteran's death and his service, the appellant's claim must be denied

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


